Title: From Thomas Boylston Adams to John Quincy Adams, 19 February 1808
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 19th. February 1808

I received, Yesterday your favor of the 6th instant, for which I thank you. The letter, which upon mature consideration, I burnt, as I informed you in the cover of a letter from my Mother, sent a few days ago, was on the subject of the proposed alteration of the Constitution, as to the tenure of judicial Offices; but my ideas upon paper Suited me less than when they were revolving in my mind, and as there appeared to be no originality in them, I concluded to frank them, up the Chimney, with a blaze, instead of illuminating your thoughts, by sending them in the Mail. After the paper on which they were written had taken fire, a sudden draught of wind took the sheet at once out of sight and I never expected to hear or see more of it; them but, to my great surprize and alarm, two or three days from the time when they were committed to the regions of soot & smoak, while I was sitting quietly by the fire, down came the half burnt and lacerated dispatch, covered with a quantity of the chimney ingredients, the weight of which had caused its unexpected descent. I thought it was the Ghost of the Judiciary that had so long haunted my imagination, and by the colour and general complexion I took it to be a pretty correct representation of the features of our National Judiciary, as they will appear, whenever two thirds of the States shall have sanctioned the scheme of removing the Judges upon the address of both houses of Congress—Smoak-dried—discoloured and besooted as it was; here a dark stain, there a spot more luminous & legible, interspersed with a few yawning holes, where the voracious element had entirely consumed its texture, I examined it for an instant, in a state of suspence, ruminating whether, should I send it to its original destination in that doleful plight, it would not present a more perfect picture of my true reflections than in its first estate. A second thought impelled me to complete the work of destruction, and I have the satisfaction now to confirm the once premature tidings of its total consumption. I believe that a fertile fancy might have wrought these materials into an instructive Allegory, but to me it is not given to weave a web like the brain-born Goddess. I shrink from the experiment lest mine should be the fate of the fabled Arachne.
I am aware of the difficulties under which you labour in your political career; the envy, malice and humiliated pride of furious partizans must find a vent somewhere, and you will be covered with the sparks of their effervescence. For any of our family to aid the measures of the present Administration, however congenial those measures may be with the true interests of the Nation, will be looked upon as damnable heresy, by those who call themselves federalists; and to be accused of apostacy, time serving and treachery is the least that can be expected from them. Selfish views and interested motives are ascribed without exception to every man who takes pains to distinguish himself in publick life. In our virtuous Republick, these are the wages of preferment, and yet how many are eager to receive this Salary and to prize it in proportion to the quantities of gilding with which it is surrounded. I was fully convinced before I had the assurances from you, that you had never encouraged the Association of your name with that of Mr. Munroe, for any purpose whatever, Nor did I believe, that you had attended the Caucus and voted for yourself as Vice President in your own hand-writing, as the immaculate Major Jackson would have it in his Register. I did not believe you thought so meanly of yourself as to give put in for Vice President, when there was a poll open at the same place for President. Nor, some how or other, did I believe, that you would have assisted, at all, at such a Caucus. But herein I reckoned without mine host, and upon a little self-examination I began to doubt whether I might not have attended, through curiosity, and have been called a Jacobin, as I did on another occasion, when you were appointed to Office, and baptised at the same time. Now, it seems that the old Spanish proverb, that a man is known by the company he keeps, applies to all who are seen within the walls of a Caucus Room, notwithstanding there may be some spies & some interlopers among them. I remember, one or two instances of federal Caucuses, when suspicious members gained admittance—Much staring and whispering. Is he a Fed? Who knows that man? & many more such questions flew round the Room, when, at last, somebody who knew him, and could vouch for his political creed, being interrogated, instantly dispelled the gloom of jealousy, and appeased the dismay of suspicion. It is supposed that there will be a considerable division among the Republicans, in consequence of Mr. Munroe’s pretentions to the Chair. It will be a laughable coincidence of circumstances, should Monroe be supported by the Tories, the Burrites and Federalists. But what can we do? We must have a candidate. Clinton has some friends, but he is too old for some many; and the general opinion appears to be that he must stay where he is, or decline a re-election. There will be twelve States, at least in favor of Madison for President, unless a change should take place before the fall. New York, if we may judge by the behaviour of their Representation in Congress, is displeased at the preference given to youth, talents and activity, in the person of Madison, to the humiliating exclusion of their favourite old General. I should give my vote for Madison sooner than any Candidate that has been mentioned or thought of: but I should prefer John Jay to any man in the Union. He is out of the question, as much as if he had been dead for a Century.
I have read some of the attacks in the New York papers upon your report. The criticism in Coleman’s Herald has been ascribed to a man, once of Senatorial rank, and upon comparing it with a review of the Declaration of Independence, which was published some years ago in the Gaz. U.S. I have concluded that the same hand produced them both. Among a few sound remarks in this last performance there is an abundance of malignant and illiberal severity. Our writers, in Boston have only talked about it queerly. Friend S—— when I shall shew him your postscript will understand it, perhaps, better than I do. The Review you mention I have since read in order to take your meaning; but, saving that it appears to be from a british patriot, I can discern no clue to your allusion.
My wife & children are well. I presume you will learn the news of an increase of our family from some quarter or other, before this will inform you. My daughter Elizabeth will be a fortnight old, on Tuesday. With best love to your wife and all our Washington friends, I am truly yours.
T. B. Adams